Name: Council Regulation (EEC) No 4109/88 of 21 December 1988 amending Regulation (EEC) No 2990/82 on the sale of butter at reduced prices to persons receiving social assistance
 Type: Regulation
 Subject Matter: marketing;  processed agricultural produce
 Date Published: nan

 29 . 12. 88 Official Journal of the European Communities No L 361 /3 COUNCIL REGULATION (EEC) No 4109/88 of 21 December 1988 amending Regulation (EEC) No 2990/82 on the sale of butter at reduced prices to persons receiving social assistance THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1 1 09/88 (2) and in particular Article 12 (2) thereof, Having regard to the proposal from the Commission, Whereas Council Regulation (EEC) No 2990/82 (3), as last amended by Regulation (EEC) No 778/87 (4), introduces arrangements, expiring on 31 December 1988, for the sale of butter at reduced prices to persons receiving social assistance ; whereas, as provided for in Article 3a (3) of that Regulation, the Council is to examine before that date and on the basis of a report from the Commission the possibility of renewing the arrangements laid down ; whereas, as a result of the report submitted by the Commission and the results obtained, the abovemen ­ tioned arrangements should be extended for a period of two years ; whereas, in view on the one hand of experience gained and on the other hand of the situation on the market for butter, the aid should be reduced, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2990/82 is hereby amended as follows : 1 . In Article 1 , *31 December 1988 ' is replaced by '31 December 1990' ; 2 . In Article 3, ' 178 ECU' is replaced by 'ECU 150'; 3 . In Article 3a (3), '31 December 1988' is replaced by '31 December 1990'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1988 . For the Council The President V. PAPANDREOU (') OJ No L. 148, 28. 6. 1968, p. 13. O OJ No L 110, 29. 4. 1988; p. 27. O OJ No L 314, 10. 11 . 1982, p. 26. (4) OJ No L 78, 20. 3 . 1987, p. 12.